Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Roland et al. (US 2015/0147545 A1) in view of Holman et al. (US 8,049,137 B2) and in view of Davis et al. (US 6914215 B2).
Regarding claim 8, Roland et al. discloses a method of shaping metallic ballistic armor plate (see at least Para. 0013), wherein inducing plastic deformation in the metallic ballistic armor plate component can be done by laser (Para. 0013) to harden the materials that makeup the metallic ballistic armor plate. Roland et al. is silent on identifying a compressive residual stress profile for providing a metallic ballistic armor plate component with a surface contour that is predetermined for deflecting a projectile or using laser peening the metallic ballistic armor plate component in a treatment mode predetermined with reference to the identified compressive residual stress profile. 
Holman et al. discloses a method of work hardening a metallic workpiece using laser shock peening to alter the physical characteristics of the metallic material (see at least Col. 1, lines 32-44), teaching the steps of  identifying a compressive residual stress profile, by considering the magnitude and depth of the compressive residual stress of the region being treated and then controlling the amount of energy delivered to the irradiated area, and the dwell time of the laser beam (14, Fig. 1), see at least Col. 5, lines 29-42) and inducing plastic deformation in a metallic plate component by laser peening the metallic ballistic armor plate component in a treatment mode 
Roland et al. and Holman et al does not show wherein laser peening is preformed directly on the exposed metallic surface of the metallic ballistic armor. 
Davis et al. discloses a method for laser shock peening wherein the laser shock peening is use for producing a region of deep compressive residual stresses imparted by laser shock peening a surface area of a workpiece (Col. 1, lines 14-17). Fig. 1 show a laser shock peening system (5, Fig. 1) for laser shock peening the production fan blade (108, Fig. 2) wherein the laser directly contacts the metallic fan blade. Davis et al discussing the use of a coating but states that “Laser shock peening may also be done without a coating”, see Col. 5, lines 10-11.
Since Roland et al. discloses inducing plastic deformation in the metallic ballistic armor plate component can be done by laser during manufacturing and Holman et al. discloses laser peening (a well-known laser process having the advantage of improving the mechanical performance of components, such as resistance to crack initiation and growth with extended fatigue life and enhanced fatigue strength) and laser shock peening may also be done without a coating as discussed by Davis et al., it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Roland et al. to use laser shock peening while considering the desired the mechanical performance of the metallic ballistic armor factoring in a compressive residual stress imparted by the laser shock peening as taught by Holman et al. and using not coating for direct laser treatment as taught by 


    PNG
    media_image1.png
    775
    641
    media_image1.png
    Greyscale

Regarding claim 9, Roland et al. modified discloses the method as defined in claim 8 above. The limitation wherein the identified compressive residual stress profile is selected from compressive residual stress profiles that are predetermined with reference to the exposed metallic surface of the predetermined surface contours is done by mental/ hand wherein it would have been obvious to try before the effective filing date of the claimed invention to a person having ordinary skill in the art routine experimentation by controlling the magnitude and depth of the compressive residual 
Regarding claim 10, Roland et al. modified discloses the method as defined in claim 8 above. Holman et al. used to teach the laser peening process above in claim 8 show wherein the physical characteristics of the metallic material are considered (see at least Col. 1, lines 32-44) and the magnitude and depth of the compressive residual stress of the region being treated and then controlling the amount of energy delivered to the irradiated area, and the dwell time of the laser beam. Therefore it obvious that a compressive residual stress profile is identified by imparting controlled compressive residual stress profiles to metallic ballistic armor plate components to get a desired fatigue life and fatigue strength. The steps of measuring surface contours provided by the imparted compressive residual stress profiles, selecting a measured surface contour, and identifying the imparted compressive residual stress profile corresponding to the selected measured surface contour can be performed by the user based on observation during routine experimentation.
Regarding claim 11, Roland et al. modified discloses the method as defined in claim 8 above. Holman et al. used to teach the laser peening process above in claim 8 show wherein the identified compressive residual stress profile has a predetermined value of depth (see at least Col. 1, lines 32-44).
Regarding claim 12, Roland et al. modified discloses the method as defined in claim 8 above. Holman et al. used to teach the laser peening process above in claim 8 show wherein the treatment mode (when the laser is treating the workpiece as shown in .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roland et al. (US 2015/0147545 A1) in view of Holman et al. (US 8,049,137 B2) and in view of Strauss (US 2015/0362293 A1).
Regarding claim 14, Roland et al. modified discloses the method as defined in claim 8 above. Roland et al. does not expressly disclose that the surface contour is non-planar.
Strauss discloses metallic ballistic armor (100, Fig. 1, layers can be made of metal, Para. 0078) wherein a portion of the body arm surface contour is non-planar (see Fig. 1 below).    Modifying the metallic ballistic armor of Roland et al. to non-planar is a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find .  
    PNG
    media_image2.png
    380
    623
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art is Roland et al. in view of Holman et al. and in view of Davis et al., however the prior art alone or combined fails to teach or suggest “wherein the plastic deformation is directly induced in the metallic ballistic armor plate component at a weld on the exposed metallic surface in the metallic ballistic armor plate component”.


Response to Arguments
Applicant’s arguments with respect to claim(s) 8-12 and 14 have been considered but are moot because the new ground of rejection.
 Davis et al. (US 6914215 B2) is introduced to teach that a coating is not needed for the laser peening, therefore allowing for direct contact with the metallic workpiece. Applicant’s arguments for claim 13 is persuasive and the rejection is therefore withdrawn. The argument to claim 14 is moot because of the addition of Davis et al. 
With respect to claim 8, identifying a compressive residual stress profile for a metallic ballistic armor plate is an obvious mental process that would be done by the engineer since the purpose of the armor is to deflect projectiles and knowing compressive residual stresses of the desired material would be a must for sucess. The step of inducing a plastic deformation by a metallic plate by laser peening is the definition of the known method of laser peening. There is no stated requirements other than laser peening directly on the exposed metallic surface in a treatment mode. The step does not clearly state was to do with the identified compressive residual stress profile is used for in this step. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761